UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2361



ISLAM A. AHMED,

                                                          Petitioner,

          versus


JOHN ASHCROFT,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-600-949)


Submitted:   September 29, 2004           Decided:   October 14, 2004


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James A. Roberts, LAW OFFICES OF JAMES A. ROBERTS, Falls Church,
Virginia, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Margaret J. Perry, Senior Litigation Counsel, Jacqueline
R. Dryden, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Islam A. Ahmed, a native and citizen of Sudan, seeks

review of a decision of the Board of Immigration Appeals (Board)

affirming without opinion the Immigration Judge’s (IJ) denial of

her applications for asylum, withholding of removal, and protection

under the Convention Against Torture (CAT).

            We   first    reject   Ahmed’s   claim   that   she   established

eligibility for asylum and withholding of removal.*                To obtain

reversal of a determination denying eligibility for relief, an

alien “must show that the evidence he presented was so compelling

that no reasonable factfinder could fail to find the requisite fear

of persecution.”         INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).    We have reviewed the evidence of record and conclude that

Ahmed fails to show that the evidence compels a contrary result.

Ahmed thus cannot meet the higher standard for withholding of

removal.    See INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

            Ahmed next claims that the Board’s summary affirmance of

her specific case violated her right to due process because the

IJ’s denial of asylum and withholding of removal was in error and

because he failed to fully address her claims.                See 8 C.F.R.

§ 1003.1(a)(7) (2004).       We have reviewed the administrative record

and the IJ’s decision and conclude that Ahmed’s claim is without

merit.    See Blanco de Belbruno v. Ashcroft, 362 F.3d 272, 281, 283


     *
      Ahmed does not dispute the denial of CAT relief.

                                    - 2 -
(4th Cir. 2004); Rusu v. INS, 296 F.3d 316, 324-25 (4th Cir. 2002);

8 C.F.R § 1003.1(a)(7)(ii) (2004).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -